Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  August 3, 2021                                                                                    Bridget M. McCormack,
                                                                                                                 Chief Justice

  161931 & (16)(17)(19)                                                                                      Brian K. Zahra
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                        Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                      Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 161931
                                                                    COA: 354501
                                                                    Monroe CC: 15-242458-FC
  MAURICE LARNELL GLOVER,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the motion to amend is GRANTED. The application for
  leave to appeal the August 19, 2020 order of the Court of Appeals is considered, and it is
  DENIED, because the defendant’s motion for relief from judgment is prohibited by MCR
  6.502(G). The motions to remand and for investigation of court are DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           August 3, 2021
         b0726
                                                                               Clerk